Citation Nr: 0117880	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  94 12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post myocardial 
infarction and ischemic heart disease, currently rated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1981 to July 
1992, with a period of unverified service from November 1977 
to November 1980.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The case 
was remanded by the Board for additional development in 
December 1998, and the requested development has been 
substantially accomplished.  

While the veteran's representative has referenced other 
issues in his June 2001 presentation to the Board, the only 
issue for which an appeal has been perfected to the Board is 
listed on the title page.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2000).  The additional issue addressed in 
the December 1998 remand, entitlement to a total disability 
rating for compensation based on individual unemployability, 
is rendered moot given the 100 percent disability rating that 
will be granted by this decision.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); VAOPGCPREC 6-99 (June 7, 1999).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Exercise tolerance testing shows that a workload of less 
than 3 METs (metabolic equivalents) results in dyspnea.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for rating for status 
post myocardial infarction and ischemic heart disease are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.104, Diagnostic Code (DC) 7005, 7006 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's service connected cardiovascular disability has 
been rated under 38 C.F.R. §  4.104, DC 7006-7005.  Under 
either diagnostic code, a 100 percent rating is warranted 
when a workload upon exercise tolerance testing of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  38 C.F.R. § 4.104, DC 7005, 7006.  Exercise 
tolerance testing performed by the veteran in May 2000 showed 
a workload of 2.7 METs with 1,169 feet of walking that 
resulted in "1/4" dyspnea.  Further recent evidence of the 
veteran's breathing difficulties is contained a December 2000 
outpatient report, which indicated that the veteran becomes 
short of breath after only 200 feet of walking.  As a result, 
the veteran's physical capacity was said to be "severely 
impaired."  

In short, as the most recent exercise tolerance test 
demonstrated dyspnea, albeit to a mild degree, on a workload 
of 3 METs or less, the veteran is entitled to a 100 percent 
rating under the provisions of 7005 and 7006 listed above.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  These rating 
criteria are controlling, and while there is some 
"negative" evidence suggesting that the veteran's service-
connected cardiovascular disability should not be considered 
so severe as to warrant a 100 percent rating, all reasonable 
doubt in this regard must be construed in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. at 49.  Thus, the appeal is 
granted.  


ORDER

Entitlement to a 100 percent rating for status post 
myocardial infarction and ischemic heart disease is granted, 
subject to regulations governing the payment of monetary 
awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

